EsSe OW LI AEPRE BSGMGM's? EIST CHOSIA Pages OPS

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK.

 

x
DALY ARIAS,
Plaintiff, Case No,; 20-CV-9723 (PKC)
LY.
STIPULATED CONFIDENTIALITY
CHIPOTLE MEXICAN GRILL, ING, AGREEMENT AND PROTECTIVE
ORDER
Defendant.
x

 

WHEREAS, all the parties to this action (collectively the “Parties” and individually a
“Party”) request that this Court issue a protective order pursuant to Federal Rule of Civil
Procedure 26(c) fo protect the confidentiality of nonpublic and competitively sensitive
information that they may need to disclose in connection with discovery in this action;

WHEREAS, the Parties, through counsel, agree to the following terms; and

WHEREAS, this Court finds good cause exists for issuance of an appropriately tailored
confidentiality order governing the pretrial phase of this action,

IT IS HEREBY ORDERED that any person subject to this Order — including without
limitation the Parties to this action (including their respective corporate parents, successors, and
assigns), their representatives, agents, experts and consultants, all third parties providing
discovery in this action, and all other interested persons with actual or constructive notice of this
Order — will adhere to the following terms, upon pain of contempt:

1, With respect to “Discovery Material” (Le., information of any kind produced or disclosed
in the course of discovery in this action) that a person has designated as “Confidential” pursuant
to this Order, no person subject to this Order may disclose such Confidential Discovery Material

to anyone else except as this Order expressly permits:

639805.

 

 
Case 120 ov eles b C Document.10 F led Oaf0oie4 page, 2 p48

Case 1:20-cv-09

-PK
23-PKC Document 9-1 Fi Pag

2. The Party or person producing or disclosing Discovery Material (“Producing Party”) may

designate as Confidential only the portion of such material that it reasonably and in good faith

believes consists of:

3,

(a)

(b)

(d)

(e)

previously non-disclosed financial information (including without
limitation profitability reports or estimates, percentage fees, design fecs,
royalty rates, minimum guarantee payments, sales reports, and sale
margins);

previously non-disclosed material relating to ownership or contro! of any
non-public company;

previously non-disclosed business plans, contracts, leases, product
information, corporate and/or business procedures or policies, product-
development information, or marketing plans;

any information of a personal or intimate nature regarding any individual;
or

any other category of information this Court subsequently affords

confidential status.

With respect to the Confidential portion of any Discovery Material other than

deposition transcripts and exhibits, the Producing Party or its counsel may designate such

portion as “Confidential” by: (a) stamping or otherwise clearly marking as “Confidential” the

protected portion in a manner that will not interfere with legibility or audibility; and (b)

producing for future public use another copy of said Discovery Material with the confidential

information redacted.

639805.1

 

 
Se Toma pe Bocuse? Else Sacsat panes HPbE

A, A Producing Party or its counsel may designate deposition exhibits or portions of
deposition transcripts as Confidential Discovery Material either by: (a) indicating on the
record during the deposition that a question calls for Confidential information, in which case
the reporter will bind the transcript of the designated testimony in a separate volume and
mari it as “Confidential Information Governed by Protective Order;” or (b) notifying the
reporter and all counsel of record, in writing, within 30 days after a deposition has concluded,
of the specific pages and lines of the transcript that are to be designated “Confidential,” in
which case all counsel receiving the transcript will be responsible for marking the copies of
the designated transcript in their possession or under their control as directed by the
Producing Party or that person’s counsel. During the 30-day period following a deposition,
all Parties will treat the entire deposition transcript as if it had been designated Confidential.

3. If at any time before the trial of this action a Producing Party realizes that it
should have designated as Confidential some portion(s) of Discovery Material that it
previously produced without limitation, the Producing Party may so designate such material
by so apprising all prior recipients in writing. Thereafter, this Court and all persons subject to
this Order will treat such designated portion{s) of the Discovery Material as Confidential.

6, Nothing contained in this Order will be construed as: (a) a waiver by a Party or
person of its right to object to any discovery request; (b) a waiver of any privilege or
protection; or (c) a ruling regarding the admissibility at trial of any document, testimony, or
other evidence, ,

7. Where a Producing Party has designated Discovery Material as Confidential,
other persons subject to this Order may disclose such information only to the following

persons:

639806.1

 

 
CRS HOOPS PRE BOSMHSo? FSG PAOSIA? Pagea ‘SPs °

(a)
(b)

(c)

(d)

(€)

®

(g)

(h)

539806.1

the Parties to this action, their insurers, and counsel to their insurers;

counsel retained specifically for this action, including any paralegal,

clerical, or other assistant that such outside counsel employs and assigns to

this matter;

outside vendors or service providers (such as copy-service providers and

document-management consultants) that counsel hire and assign to this

matter;

any mediator or arbitrator that the Parties engage in this matter or that this

Court appoints, provided such person has first executed a Non-Disclosure

Agreement in the form annexed as an Exhibit hereto;

as to any document, its author, its addressee, and any other person indicated on

the face of the document as having received a copy;

any witness who counsel for a Party in good faith believes may be called to testify

at trial or deposition in this action, provided such person has first executed a Non-

Disclosure Agreement in the form annexed as an Exhibit hereto; |
any person a Party retains fo serve as an expert witness or otherwise provide
specialized advice to counsel in connection with this action, provided such person
has first executed a Non-Disclosure Agreement in the form annexed as an Exhibit
hereto;
stenographers engaged to transcribe depositions the Parties conduct in this action;
and

this Court, including any appellate court, its support personnel, and court reporters.

 

 
Case 1:20-cv-09723-PKC Document 10 Filed 021 it OP 945,958
Case 1:20-cv-09723-PKC Document 9-1 Filed 02/05/2 Page 5 0

8. Before disclosing any Confidential Discovery Material to any person referred to
in subparagraphs 7(d), 7(f), or 7(g) above, counsel must provide a copy of this Order to such
person, who must sign a Non-Disclosure Agreement in the form annexed as an Exhibit hereto
stating that he or she has read this Order and agrees to be bound by its terms. Said counsel
must retain each signed Non-Disclosure Agreement, hold it in escrow, and produce it to
opposing counsel either before such person is permitted to testify (at deposition or trial) or at
the conclusion of the case, whichever comes first.

9, Any party filing documents under seal must simultaneously file with the Court a
letter brief and supporting declaration justifying — on a particularized basis ~ the continued
sealing of such documents. The parties should be aware that the Court will unseal documents
if it is unable to make “specific, on the record findings . . . demonstrating that closure is
essential to preserve higher values and is narrowly tailored to serve that interest.” Lugosch y,
Pyramid Co, of Onondaga, 435 F.3d 110, 120 (2d Cir. 2006).

10. The Court also retains discretion whether to afford confidential treatment to any
Discovery Material designated as Confidential and submitted to the Court in connection with
any motion, application, or proceeding that may result in an order and/or decision by the
Court, Ali persons are hereby placed on notice that the Court is unlikely to seal or otherwise
afford confidential treatment to any Discovery Material introduced in evidence at trial, even
if such material has previously been sealed or designated as Confidential.

11. In filing Confidential Discovery Material with this Court, or filing portions of any
pleadings, motions, or other papers that disclose such Confidential Discovery Material
(“Confidential Court Subinission”), the Parties shall publicly file a redacted copy of the

Confidential Court Submission via the Electronic Case Filing System, The Parties shall file

639805.1

 

 
ASS SON OOS. PRE pSSueT OL Els s4 SHAE ce Page 6 as oP Be

an unredacted copy of the Confidential Court Submission under seal with the Clerk of this
Court, and the Parties shal] serve this Court and opposing counsel with unredacted courtesy
copies of the Confidential Court Submission.

12. Any Party who objects to any designation of confidentiality may at any time
before the trial of this action serve upon counsel for the Producing Party-a written notice
stating with particularity the grounds of the objection. If the Parties cannot reach agreement
promptly, counsel for all affected Parties will address their dispute to this Court.

13. Any Party who requests additional limits on disclosure (such as “attorneys’ eyes
only” in extraordinary circumstances), may at any time before’ the trial of this action serve
upon counsel for the recipient Parties a written notice stating with particularity the grounds of
the request. If the Parties cannot reach agreement promptly, counsel for all affected Parties
will address their dispute to this Court.

14. Recipients of Confidential Discovery Material under this Order may use such
material solely for the prosecution and defense of this action and any appeals thereto, and not
for any business, commercial, or competitive purpose or in any other litigation proceeding.
Nothing contained in this Order, however, will affect or restrict the rights of any Party with
respect to its own documents of information produced in this action.

15. Nothing in this Order will prevent any Party from producing any Confidential
Discovery Material in its possession in response to a lawful subpoena or other compulsory
process, or if required to produce by law or by any government agency having jurisdiction,
provided that such Party gives written notice to the Producing Party as soon as reasonably
possible, and if permitted by the time allowed under the request, at least 10 days before any

disclosure. Upon receiving such notice, the Producing Party will bear the burden to oppose

6
539805. 1

 

 
ASS oe Hoes PRE Besa gt? ENS§ SHS FL page’ oP 58

compliance with the subpoena, other compulsory process, or other legal notice if the
Producing Party deems it appropriate ta do so.

16. Fach person who has access to Discovery Material designated as Confidential
pursuant to this Order must take all due precautions to prevent the unauthorized or
inadvertent disclosure of such material.

17. Within 60 days of the final disposition of this action -- including ail appeals — all
recipients of Confidential Discovery Material must either return it — including all copies
thereof — to the Producing Party, or, upon permission of the Producing Party, destroy such
material — including all copies thereof. In either event, by the 60-day deadline, the recipient
must certify its return or destruction by submitting a written certification to the Producing
Party that affirms that it has not retained any copies, abstracts, compilations, summaries, or
other forms of reproducing or capturing any of the Confidential Discovery Material.
Notwithstanding this provision, the attorneys that the Parties have specifically retained for
this action may retain an archival copy of all pleadings, motion papers, transcripts, expert
reports, legal memoranda, correspondence, or attorney work product, even if such materials
contain Confidential Discovery Material. Any such archival copies that contain or constitute
Confidential Discovery Material remain subject to this Order,

18. This Order will survive the termination of the litigation and will continue to be
binding upon all persons to whom Confidential Discovery Material is produced or disclosed,

19. This Court will retain jurisdiction over all persons subject to this Order to the
extent necessary to enforce any obligations arising hereunder or to impose sanctions for any

contempt thereof.

§39805.1

 

 
ASS i255 Ww 00993 PRE BSS oH? ESS SHO Pe Page 8 gseP 48

Notwithstanding any other provision, no document may be filed with the Clerk under seal
without a further Order of this Court addressing the specific documents or portions of documents
to be sealed. Any application to seal shall be accompanied by an affidavit or affidavits and a
memorandum of law, demonstrating that the standards for sealing have been met and specifically
addressing the applicability of Lugosch v. Pyramid Co, of Onondaga, 435 F.3d 110, 119-120 @d
Cir, 2006) and any other controlling authority, Uniess otherwise ordered, a party secking to file
an opposing party’s confidential information shall so advise the apposing party fourteen (14)
days in advance specifying the precise portion of the information the party seeks to use, the
general purpose thereof and any redactions to which the party does not object, Within seven (7)
days thereafter, the party whose confidential information is sought to be used may make an
application to seal in accordance with the first paragraph of this Order, indicating the portion or
portions of the information it seeks to have sealed. Nothing herein is intended to alter or modify
the applicability of Rule 5,2, Fed. R. Civ, P., to this case. The redactions expressly authorized by

Rule 5,2 may be made without further application to the Court.

 

SO STIPULATED AND AGREED.
—_e 7 Provenzacksq, Justin T. Nastro, fsa,
Della Mura é& Ciacci LLP William H. Yost, Esq.
Counsel for Plaintiff Freehill Hogan & Mahar LLP
Daly Arias Counsel for Defendant
Date: PeZ. ; Chipotle Mexican Grill, Inc.
COZ Dated: February 5, 2021

Dated: New York, NY

LIE
#®- Kevin Castel US.DJ.

539805. 1 2 5 ~ /

 

 
